Defendant appeals from a judgment of conviction for violation of the Multiple Dwelling Law, rendered by a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn. Judgment unanimously affirmed. Defendant, the owner of record of the premises, was in control thereof and was properly convicted of a violation of the Multiple Dwelling Law upon her concession that the allegations of the complaint as to the condition of the building were substantially true. Present — Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ.